                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 ROQUE ARELLANO and MARIANNE
 SOLORIO,

                        Plaintiffs,

                        v.                               CAUSE NO.: 2:18-CV-342-TLS-JEM

 TUBE FABRICATION & COLOR, LLC and
 T AND B TUBE CO., INC.,

                        Defendants.

                                      OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       The Complaint alleges that the Court’s original subject matter jurisdiction is based on

diversity of citizenship under 28 U.S.C. § 1332. (Compl. ¶ 4, ECF No. 1.) Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000. See

28 U.S.C. § 1332(a)(1). As the parties seeking to invoke this Court’s jurisdiction, the Plaintiffs

bear the burden of demonstrating that the jurisdictional requirements have been met. Hertz Corp.

v. Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798,

802–03 (7th Cir. 2009). A failure to meet that burden can result in a dismissal. See Mut.

Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004). In

this case, the Plaintiffs have sufficiently alleged their own citizenship, the citizenship of the

Defendant T and B Tube Co., Inc., and that the amount in controversy exceeds $75,000.
       However, the Complaint alleges that the Defendant Tube Fabrication & Color, LLC “is a

Wisconsin Limited Liability Company, doing substantial business in the States of Wisconsin,

Illinois and Indiana, whose principal place of business is located at 2601 Badger Ave, Oshkosh,

WI 54904, and is a citizen of the State of Wisconsin.” (Compl. ¶ 2.) This allegation of

citizenship is deficient because a limited liability company is analogous to a partnership and

takes the citizenship of its members. Belleville Catering Co. v. Champaign Mkt. Place, LLC, 350

F.3d 691, 692 (7th Cir. 2003). If the members of the limited liability company are themselves

limited liability companies, the Plaintiffs must also plead the citizenship of those members as of

the date the Complaint was filed. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir.

2007) (“[A]n LLC’s jurisdictional statement must identify the citizenship of each of its members

as of the date the complaint or notice of removal was filed, and, if those members have members,

the citizenship of those members as well.”). The Plaintiffs must identify the citizenship of each

member of Tube Fabrication & Color, LLC as of the date the Complaint was filed.

       Accordingly, the Court ORDERS the Plaintiffs to FILE, on or before July 2, 2019, a

supplemental jurisdictional statement identifying, as of September 13, 2018, the date the

Complaint was filed, the citizenship of each of the members of Tube Fabrication & Color, LLC

and, if any of the members themselves have members, the citizenship of those members, and so

on until the citizenship of all owners and members of members have been identified.

       SO ORDERED on June 18, 2019.


                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                 2
